Citation Nr: 1611177	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-16 219	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying the Veteran entitlement to a TDIU.  

A video conference hearing was held in August 2011 before the undersigned Veterans Law Judge, who was designated by the Chairman, to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board remanded this case for additional development in November 2011.  The case has now been returned for appellate review.

The Board notes that there are letters from two different law firms either inquiring about the status of the appeal or submitting Freedom of Information Act (FOIA) requests for the Veteran's claims file.  However, neither law firm has filed a VA Form 21-22(a) seeking appointment as the Veteran's representative in his appeal.  Moreover, the Illinois Department of Veterans Affairs (IDVA), which is the appointed representative on file, submitted a VA Form 646 in support of the Veteran's appeal in July 2015.  Accordingly, because: (1) IDVA is the appointed representative on file; (2) IDVA is actively pursuing the Veteran's appeal; (3) no law firm, representative, or other entity has sought to be appointed in this case; and (4) the Veteran has not submitted any statements regarding a change in representation, IDVA is the proper representative in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  Such a rating is referred to as a TDIU.  However, to be considered for assignment of a TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2015).

Here, the Veteran is service connected for PTSD with a 70 percent rating and has a noncompensable rating for malaria.  He therefore meets the minimum schedular eligibility requirements for TDIU entitlement.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  

However, before the Board can adjudicate the claim on the merits, it must address the directives of the November 2011 remand decision as well as VA's duty to assist the Veteran.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, with regard to the provision of VA examinations to assist the Veteran in adjudication of his claim, such examinations must be adequate for that purpose.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

This case was remanded in November 2011 to perform the following additional development: (1) schedule the Veteran for a new VA functional assessment; and (2) collect any outstanding records from the Peoria Vet Center as well as any outstanding VA treatment records from March 2014 onwards.  The basis for the remand directive regarding the Peoria Vet Center was a statement by the Veteran during his August 2011 hearing in which he indicated that he was talking to a VA social worker in Peoria.  However, the Veteran ultimately did not clarify whether he was seeing a social worker at the Peoria Vet Center or the Peoria VA Outpatient Clinic (OPC).  
However, 2009-2013 Peoria OPC mental health treatment records are already associated with the claims file, and the Peoria Vet Center provided a negative response on July 12, 2012 to the RO's request for any outstanding records.  Additionally, the RO collected VA treatment records from March 2014 through April 2015.  

Moreover, the RO scheduled the Veteran for a new functional assessment in August 2013, and this examination was adequate.   However, the August 2013 examiner extensively referred to a February 28, 2011 Mental Health Intake Note at the Hines VA Medical Center (VAMC) that is not currently associated with the claims file.  As such, although the RO mostly complied with the November 2011 remand decision, consistent with the VA's duty to assist the Veteran in adjudication of his claim, the case must be remanded for procurement of any missing mental health treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, with particular attention to any outstanding mental health treatment records from the Peoria VA Outpatient Clinic and the Hines VAMC.  These efforts must include a search for any and all counseling records, and this search must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified.  

a. In doing so the AOJ should make specific efforts to locate the February 28, 2011 mental health treatment record, if in existence.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




